             Case 1:19-cv-11457-IT Document 78 Filed 12/03/19 Page 1 of 26



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


     ANYWHERECOMMERCE, INC.                              Leave to file granted on November 27, 2019
     and BBPOS LIMITED,

                           Plaintiffs,

                   v.                                      CIVIL ACTION NO.
                                                           1:19-cv-11457-IT
     INGENICO INC., INGENICO CORP.,
     and INGENICO GROUP S.A.
                                                        JURY TRIAL DEMANDED
                           Defendants.



                        SECOND AMENDED COUNTERCLAIMS OF INGENICO INC.
     1. These counterclaims relate to licensing and intellectual property rights in the
        mobile payments business. As more fully described below, ROAM Data, Inc.,
        which later merged into Ingenico Inc., bargained and agreed with Defendant
        BBPOS Limited (“BBPOS”) for an exclusive license to sell and use certain
        mobile payment devices, and for an exclusive worldwide license for related
        intellectual property.

2.      BBPOS breached that exclusive license in several respects, including through
        sales of licensed devices and grants of licensed rights to AnywhereCommerce
        Inc. (“AnywhereCommerce”).

                                           Parties
3.      Ingenico Inc. is a Georgia corporation with its principal place of business in
        Georgia.
           Case 1:19-cv-11457-IT Document 78 Filed 12/03/19 Page 2 of 26



4.    Upon information and belief, BBPOS Limited is a Hong Kong corporation
      with a principal place of business at Suite 1903-1904, Tower 2 Nina Tower,
      No. 8 Yeung UK Road, Tsuen Wan, N.T., Hong Kong.

5.    AnywhereCommerce Inc. is a foreign corporation incorporated under the laws
      of the Canada Business Corporations Act. Upon information and belief, its
      principal place of business in the United States is located at 4585 North Maroa
      Avenue, Fresno, CA 93704.

                                  Jurisdiction & Venue

6.    This Court has subject matter jurisdiction over these Counterclaims under 28
      U.S.C. § 1332 because the amount in controversy exceeds $75,000.00 and the
      parties are of diverse citizenship.

7.    This Court also has subject matter jurisdiction over Ingenico Inc.’s claim for
      breach of the federal Defend Trade Secrets Act under 28 U.S.C. § 1331.

8.    This Court has subject matter jurisdiction over Ingenico Inc.’s claim for patent
      infringement under 28 U.S.C. § 1338.

9.    This Court also has subject matter jurisdiction over these Counterclaims under
      28 U.S.C. § 1367.

10.   Venue is proper in this District because a substantial part of the events or
      omissions giving rise to the claim occurred in this judicial district and because
      Ingenico Inc. and BBPOS selected Massachusetts as the proper forum for
      disputes arising out of the agreement central to these Counterclaims.




                                            2
           Case 1:19-cv-11457-IT Document 78 Filed 12/03/19 Page 3 of 26



                            Facts Common to All Counts
11.   Ingenico Inc., BBPOS, and AnywhereCommerce all participate in the business
      of mobile payments. Upon information and belief, BBPOS primarily designs
      and manufactures mobile payment devices.

12.   ROAM Data, Inc. (“ROAM”) is the name of a company that formerly
      participated in the business of mobile payments. On December 31, 2017,
      ROAM merged with and into Ingenico.

      A. The Ingenico-BBPOS Agreement and BBPOS’ breaches thereof
13.   On or around May 4, 2010, ROAM and BBPOS entered into an “Engineering
      Development and License Agreement” that they amended on or around August
      15, 2011. Because ROAM merged with Ingenico Inc., Ingenico Inc. refers to
      the amended agreement herein as the “Ingenico-BBPOS Agreement.” A copy
      of the Ingenico-BBPOS Agreement is attached hereto as Exhibit 1.

14.   The Ingenico-BBPOS Agreement reflects that Ingenico Inc. (and ROAM,
      before it merged with Ingenico Inc.) paid BBPOS and provided BBPOS with
      other valuable consideration in return for BBPOS’ services, including the
      design, manufacture, and production of certain mobile payment devices.
      BBPOS also provided Ingenico Inc. with an exclusive license to certain mobile
      payment devices and related intellectual property.

15.   The exclusive license granted by BBPOS covers a magnetic swipe reader that
      interfaces with mobile devices or computers through an audio jack, a mobile
      payment unit with a Bluetooth interface, and an EMV terminal “based on the
      foundation of BBPOS.” The exclusive license extends to those specified
      devices, to products “similar to or based upon” such devices, and in the case of



                                           3
           Case 1:19-cv-11457-IT Document 78 Filed 12/03/19 Page 4 of 26



      the swipe reader and the mobile payment unit with a Bluetooth interface, to any
      portion of the device. Collectively, the devices (and portions of devices)
      covered by the exclusive license are referred to as “Covered Mobile Payment
      Devices.”

      i.   The exclusive device license provisions and BBPOS’ breach thereof

16.   In the Ingenico-BBPOS Agreement, BBPOS grants Ingenico Inc. a worldwide,
      perpetual, fully-paid license to use and sell Covered Mobile Payment Devices.1
      Further, BBPOS promises in the Ingenico-BBPOS Agreement that this license
      is exclusive even as to BBPOS (except that BBPOS has a non-exclusive, non-
      transferrable right to sell two specific devices in China and the Philippines—an
      exception that applies to all licenses referenced in these Counterclaims). 2

17.   Specifically, BBPOS agreed that it would not use or sell any of the Covered
      Mobile Payment Devices, that it would not grant any rights to intellectual
      property related to Covered Mobile Payment Devices to develop or sell such
      devices, and that it would not design, produce, or assist in the design or
      production of Covered Mobile Payment Devices for any other party. 3

18.   BBPOS breached the referenced provisions of the Ingenico-BBPOS
      Agreement.

19.   In December 2015 BBPOS attempted to sell Covered Mobile Payment Devices
      to one of Ingenico Inc.’s customers, North American Bancard, LLC.




  1
    See id. at pages 12-13.
  2
    See id.
  3
    Exhibit 1 at § 3.8.

                                            4
             Case 1:19-cv-11457-IT Document 78 Filed 12/03/19 Page 5 of 26



20.     Upon information and belief, BBPOS sold and continues to sell Covered
        Mobile Payment Devices to AnywhereCommerce or permitted the use or sale
        thereof.

21.     Upon information and belief, BBPOS sold and continues to sell Covered
        Mobile Payment Devices to other non-parties.

       ii.   The intellectual property license provisions

22.     In the Ingenico-BBPOS Agreement, BBPOS grants Ingenico Inc. a worldwide,
        perpetual, fully-paid license to use a broadly-defined set of BBPOS’
        intellectual property.4 This license includes any patents and patent applications
        that relate to Covered Mobile Payment Devices, any substitutions or extensions
        of these patents, and any of BBPOS’ copyrights, trademarks, trade secrets,
        owned or controlled by BBPOS that relate to the Covered Mobile Payment
        Devices.5

23.     BBPOS has breached these provisions of the Ingenico-BBPOS Agreement.

24.     BBPOS breached these provisions by bringing claims against Ingenico Inc.—
        which enjoys an express, contractual, fully-paid license to any of BBPOS’
        intellectual property that relates to Covered Mobile Payment Devices—for
        misappropriating trade secret-protected information relating to the manufacture
        of mobile payment devices.

25.     Further, although BBPOS promised that the license granted to Ingenico Inc.
        was exclusive and that it would grant no rights in that intellectual property to
        any other parties for the use or sale of Covered Mobile Payment Devices,

  4
      Id. at page 12 of 16.
  5
      Id.

                                              5
             Case 1:19-cv-11457-IT Document 78 Filed 12/03/19 Page 6 of 26



        BBPOS has itself and has permitted third parties, including
        AnywhereCommerce, to use some or all of the licensed intellectual property
        rights in violation of the Ingenico-BBPOS Agreement.

      iii.   The indemnification provisions and BBPOS’ breach thereof

26.     In the Ingenico-BBPOS Agreement, BBPOS promises to comply with the
        applicable law in the course of providing services.6 It also promises that none
        of the Covered Mobile Payment Devices or other deliverables infringe on any
        person’s intellectual property rights.7

27.     BBPOS also promises that it will indemnify and hold Ingenico Inc. harmless
        from any and all losses, costs, liabilities, or expenses—including attorneys’
        fees—that arise out of the breach of any of its promises.8 BBPOS’ obligation to
        indemnify Ingenico Inc. extends, inter alia, to “any claim brought by a third
        party against [Ingenico Inc.] as a result of or relating to any actual or alleged
        breach hereof.”9

28.     BBPOS has breached the aforementioned provisions of the Ingenico-BBPOS
        Agreement.

29.     Despite Ingenico Inc.’s demands, BBPOS has failed to indemnify Ingenico Inc.
        for attorneys’ fees and other costs related to claims by third parties that the use
        or sale of Covered Mobile Payment Devices or other deliverables or services




  6
    Id. at § 3.2.
  7
    Id. at § 3.10.
  8
    Id. at § 3.18.
  9
    Id.

                                                  6
            Case 1:19-cv-11457-IT Document 78 Filed 12/03/19 Page 7 of 26



       that BBPOS provided under the Agreement violates the third parties’
       intellectual property rights.

30.    BBPOS has purported to place and/or placed unreasonable, overly-
       burdensome, and un-bargained-for conditions precedent and requirements on
       its contractual obligation to indemnify Ingenico Inc.

      B. AnywhereCommerce’s knowledge of and interference with the Ingenico-
         BBPOS Agreement
31.    BBPOS not only granted Ingenico Inc. a license, it also granted Ingenico Inc.
       the first right, but not the obligation, to institute legal proceedings to prevent
       others from infringing or misappropriating any of the intellectual property
       licensed to Ingenico Inc.

32.    AnywhereCommerce Inc. and BBPOS claim that they are long-time business
       partners, and that their operations are complementary and philosophically-
       aligned.

33.    AnywhereCommerce knows and knew at all relevant times that BBPOS
       granted Ingenico Inc. exclusive licenses to Covered Mobile Payment Devices
       and to related intellectual property.

34.    AnywhereCommerce’s parent company, 4361423 Canada Inc., has expressly
       acknowledged and consented to the Ingenico-BBPOS Agreement which sets
       forth these exclusive licenses.

35.    Upon information and belief, AnywhereCommerce is and has been acquiring
       Covered Mobile Payment Devices from BBPOS in violation of Ingenico Inc.’s
       exclusive license covering the same.



                                               7
           Case 1:19-cv-11457-IT Document 78 Filed 12/03/19 Page 8 of 26



36.   Upon information and belief, AnywhereCommerce is and has been using
      intellectual property rights licensed to Ingenico Inc. by BBPOS in violation of
      Ingenico Inc.’s exclusive license covering the same.

37.   Upon information and belief, AnywhereCommerce is and has been using some
      or all of the intellectual property licensed to Ingenico Inc. by BBPOS without
      BBPOS’ knowledge, consent, or approval.

                                        Count I
                                   Breach of Contract
                                    Against BBPOS
38.   Ingenico Inc. re-alleges the preceding paragraphs of this Counterclaim and
      incorporates them as if fully stated herein.

39.   Ingenico Inc. and BBPOS are parties to a valid contract.

40.   Ingenico Inc. has performed its duties and obligations under that contract, and
      has fulfilled all required conditions precedent to BBPOS’ performance.

41.   BBPOS has breached the foregoing contract.

42.   Ingenico Inc. has been damaged and continues to be damaged by BBPOS’
      breach in an amount to be determined at trial.

                                     Count II
          Breach of the Contractual Duty of Good-Faith and Fair Dealing
                                 Against BBPOS
43.   Ingenico Inc. re-alleges the preceding paragraphs of this Counterclaim and
      incorporates them as if fully stated herein.

44.   Ingenico Inc. and BBPOS are parties to a valid contract.



                                            8
           Case 1:19-cv-11457-IT Document 78 Filed 12/03/19 Page 9 of 26



45.   Ingenico Inc. has performed its duties and obligations under that contract, and
      has fulfilled all required conditions precedent to BBPOS’ performance.

46.   BBPOS has breached its implied contractual duty of good-faith and fair-
      dealing.

47.   Ingenico Inc. has been damaged and continues to be damaged by BBPOS’
      breach in an amount to be determined at trial.

                                    Count III
           Tortious Interference with Advantageous Business Relations
                                 Against BBPOS
48.   Ingenico Inc. re-alleges the preceding paragraphs of the Counterclaim and
      incorporates them as if fully stated herein.

49.   At all relevant times Ingenico Inc. or ROAM Data, Inc., which merged into
      Ingenico Inc., had advantageous business relations with a third-party, North
      American Bancard LLC.

50.   BBPOS knew of Ingenico Inc.’s or ROAM Data, Inc.’s advantageous business
      relations with North American Bancard, LLC.

51.   BBPOS intentionally interfered with Ingenico Inc.’s or ROAM Data, Inc.’s
      relationship for an improper purpose or by improper means.

52.   BBPOS’ interference with Ingenico Inc.’s or ROAM Data, Inc.’s advantageous
      business relation was not justified, privileged, or protected under any
      applicable law or legal authority.

53.   Ingenico Inc. and ROAM Data, Inc. were harmed and damaged as a result of
      BBPOS’ interference in an amount to be determined at trial.


                                            9
          Case 1:19-cv-11457-IT Document 78 Filed 12/03/19 Page 10 of 26



                                     Count IV
                  Tortious Interference with Contractual Relations
                         Against AnywhereCommerce, Inc.
54.   Ingenico Inc. re-alleges the preceding paragraphs of the Counterclaim and
      incorporates them as if fully stated herein.

55.   Ingenico Inc. has a valid contract with BBPOS.

56.   AnywhereCommerce knew of Ingenico Inc.’s contract with BBPOS at all
      relevant times.

57.   AnywhereCommerce intentionally and knowingly interfered with that contract
      by inducing BBPOS to breach the contract or preventing it from performing its
      contractual obligations.

58.   AnywhereCommerce’s interference was a significant factor in causing that
      breach.

59.   AnywhereCommerce’s interference was improper in motive or means, and
      lacked justification.

60.   Ingenico Inc. was harmed and damaged as a result in an amount to be
      determined at trial.

                                    Count V
        Violation of the Defend Trade Secrets Act, 18 U.S.C. § 1836, et seq.
                         Against AnywhereCommerce Inc.
61.   Ingenico Inc. re-alleges the preceding paragraphs of the Counterclaim and
      incorporates them as if fully stated herein, with the exception that Ingenico Inc.
      does not re-allege paragraph 25 of the Counterclaim.




                                            10
          Case 1:19-cv-11457-IT Document 78 Filed 12/03/19 Page 11 of 26



62.   BBPOS represented and warranted to ROAM (and now Ingenico Inc.) that it
      owns and maintains trade secrets relating to the manufacture of mobile
      payment devices, and upon information and belief BBPOS does own and
      maintain such trade secrets, including but not limited to the data, formulae,
      patterns, programs, devices, methods, techniques, and product plans that relate
      to the development, use, sale, or distribution of the Covered Mobile Payment
      Devices.

63.   Because Ingenico Inc. is the rightful and exclusive licensee of the trade secrets
      referenced in the preceding paragraph worldwide, except in China and the
      Philippines, Ingenico Inc. owns and maintains trade secrets relating to the
      manufacture of mobile payment devices, including but not limited to the data,
      formulae, patterns, programs, devices, methods, techniques, and product plans
      that relate to the development, use, sale, or distribution of the Covered Mobile
      Payment Devices.

64.   The trade secrets referenced in the preceding paragraphs derive economic
      value, actual and potential, from not being generally known to or readily
      ascertainable by proper means by other persons who can obtain economic
      value from their disclosure or use.

65.   The trade secrets referenced in the preceding paragraphs are the subject of
      efforts by BBPOS and Ingenico Inc. that are reasonable under the
      circumstances to maintain their secrecy.

66.   The trade secrets referenced in the preceding paragraphs are used in and
      intended for use in interstate and foreign commerce.




                                            11
            Case 1:19-cv-11457-IT Document 78 Filed 12/03/19 Page 12 of 26



67.     Upon information and belief, AnywhereCommerce has acquired the referenced
        trade secrets by improper means, including through breach or inducement of
        breach of a contractual relationship.

68.     Upon information and belief, AnywhereCommerce has misappropriated the
        trade secrets referenced in the preceding paragraphs and has profited from the
        same without providing compensation to Ingenico Inc.

69.     Upon information and belief, AnywhereCommerce’s misappropriation was
        willful and malicious under 18 U.S.C. § 1836(b), as it intentionally and
        repeatedly took and used what it knew was a trade secret with conscious
        disregard of Ingenico Inc.’s rights.

70.     Ingenico Inc. has been damaged and continues to be damaged by
        AnywhereCommerce’s misappropriation of the trade secrets referenced in the
        preceding paragraphs in an amount to be determined at trial.

                                       Count VI
      Violation of the Massachusetts Trade Secrets Act, M.G.L. Ch. 93, § 42 et seq.
                           Against AnywhereCommerce Inc.
71.     Ingenico Inc. re-alleges the preceding paragraphs of the Counterclaim and
        incorporates them as if fully stated herein, with the exception that Ingenico Inc.
        does not re-allege paragraph 25 of the Counterclaim.

72.     BBPOS represented and warranted to ROAM (and now Ingenico Inc.) that it
        owns and maintains trade secrets relating to the manufacture of mobile
        payment devices, and upon information and belief BBPOS does own and
        maintain such trade secrets, including but not limited to the data, formulae,
        patterns, programs, devices, methods, techniques, and product plans that relate



                                                12
          Case 1:19-cv-11457-IT Document 78 Filed 12/03/19 Page 13 of 26



      to the development, use, sale, or distribution of the Covered Mobile Payment
      Devices.

73.   Because Ingenico Inc. is the rightful and exclusive licensee of the trade secrets
      referenced in the preceding paragraph in all or part of the world, Ingenico Inc.
      owns and maintains trade secrets relating to the manufacture of mobile
      payment devices, including but not limited to the data, formulae, patterns,
      programs, devices, methods, techniques, and product plans that relate to the
      development, use, sale, or distribution of the Covered Mobile Payment
      Devices.

74.   The trade secrets referenced in the preceding paragraphs derive economic
      value, actual and potential, from not being generally known to or readily
      ascertainable by proper means by other persons who can obtain economic
      value from their disclosure or use.

75.   The trade secrets referenced in the preceding paragraphs are the subject of
      efforts by BBPOS and Ingenico Inc. that are reasonable under the
      circumstances to maintain their secrecy.

76.   Upon information and belief, AnywhereCommerce has acquired the referenced
      trade secrets by improper means, including through breach or inducement of
      breach of a contractual relationship.

77.   Upon information and belief, AnywhereCommerce has misappropriated the
      trade secrets referenced in the preceding paragraphs and has profited from the
      same without providing compensation to Ingenico Inc.

78.   Upon information and belief, AnywhereCommerce’s misappropriation was
      willful and malicious under M.G.L. Ch. 93 § 42C as it intentionally and

                                              13
          Case 1:19-cv-11457-IT Document 78 Filed 12/03/19 Page 14 of 26



      repeatedly took and used what it knew was a trade secret with conscious
      disregard of Ingenico Inc.’s rights.

79.   The trade secrets referenced in the preceding paragraphs are used in and
      intended for use in interstate and foreign commerce.

80.   Ingenico Inc. has been damaged and continues to be damaged by
      AnywhereCommerce’s misappropriation of the trade secrets referenced in the
      preceding paragraphs in an amount to be determined at trial.

                                    Count VII
                        Violation of M.G.L. Ch. 93A § 11
                   Against BBPOS and AnywhereCommerce Inc.
81.   Ingenico Inc. re-alleges the preceding paragraphs of the Counterclaim and
      incorporates them as if fully stated herein.

82.   Ingenico Inc., BBPOS and AnywhereCommerce Inc. are each engaged in the
      conduct of trade or commerce, including trade or commerce in the
      Commonwealth of Massachusetts.

83.   BBPOS’ and AnywhereCommerce Inc.’s actions as alleged constitute an unfair
      method of competition and an unfair or deceptive act or practice declared
      unlawful by section two of M.G.L. Ch. 93A or by a rule or regulation issued
      under paragraph (c) of section two.

84.   BBPOS’ and AnywhereCommerce Inc.’s unlawful actions constituted willful
      or knowing violations of M.G.L. Ch. 93A § 2.

85.   Ingenico Inc. has suffered loss of money and property and continues to so
      suffer as a result of these unlawful actions.



                                             14
          Case 1:19-cv-11457-IT Document 78 Filed 12/03/19 Page 15 of 26



                                     Count VIII
                      Patent Infringement under 35 U.S.C. § 271
                 Against BBPOS Limited and AnywhereCommerce Inc.
86.   Ingenico Inc. re-alleges the preceding paragraphs of the Counterclaim and
      incorporates them as if fully stated herein.

87.   This count alleges direct infringement of the following “Asserted Patents”:
      U.S. Patent No. 8,281,998, U.S. Patent No. 8,286,875, U.S. Patent No.
      8,534,554, U.S. Patent No. 9,016,566, U.S. Patent No. 9,311,637, U.S. Patent
      No. 9,443,239, U.S. Patent No. 9,818,107, U.S. Patent No. 9,362,689, and U.S.
      Patent No. 8,336,771.

88.   The present assignees of the Asserted Patents are 4361423 Canada Inc.
      (AnywhereCommerce’s parent company) or BBPOS.

89.   In the Ingenico-BBPOS Agreement attached as Exhibit 1, BBPOS grants
      Ingenico Inc. an “exclusive … worldwide” license over, among other things,
      all “patents and patent applications relating to the Products, any portion
      thereof, or any products similar to or based upon any Products.” (BBPOS
      retained a non-exclusive, non-transferable right to sell certain products
      practicing the patents in China and the Philippines.) These patents are referred
      to herein as the “Licensed Patents.”

90.   The Licensed Patents include, but are not limited to, the Asserted Patents.

91.   The Ingenico-BBPOS Agreement grants Ingenico the “first right … to institute,
      prosecute and control legal proceedings … to prevent or restrain …
      infringement or misappropriation” of the Licensed Patents.




                                             15
          Case 1:19-cv-11457-IT Document 78 Filed 12/03/19 Page 16 of 26



92.   Upon information and belief, BBPOS had or obtained sufficient rights in the
      Licensed Patents to convey all of the rights that BBPOS conveyed in the
      Ingenico-BBPOS Agreement.

93.   The principal of BBPOS, who is listed as an inventor on each of the Asserted
      Patents, has asserted facts showing that 4361423 Canada Inc.’s purported rights
      in some or all of the Asserted Patents were invalid and properly belonged to
      BBPOS because, inter alia, 4361423 Canada Inc. fraudulently obtained them
      from BBPOS, or because any conveyances of rights from BBPOS to 4361423
      Canada Inc. failed for lack of consideration.

94.   4361423 Canada Inc., AnywhereCommerce’s parent company, expressly
      acknowledged and consented to Ingenico Inc.’s exclusive license over the
      Licensed Patents.

95.   Ingenico Inc. holds a legally sufficient interest in the Licensed Patents—and
      therefore the Asserted Patents—to bring this claim for patent infringement.

96.   The “Products” that are referenced in the Ingenico-BBPOS Agreement are
      mobile point of sale devices, i.e., payment transaction devices such as a
      credit/debit card reader for use with a mobile communication device, such as a
      cell phone or tablet, for the purpose of effecting commercial transactions. The
      Products specifically include a card swipe reader mobile point of sale device
      designed to interface with mobile devices through an audio jack, and an EMV-
      capable mobile point-of-sale device with a Bluetooth interface.

97.   The Asserted Patents relate to mobile point of sale devices, including those
      designed to interface with mobile devices through an audio jack and/or through
      a Bluetooth interface.


                                           16
          Case 1:19-cv-11457-IT Document 78 Filed 12/03/19 Page 17 of 26



98.   Because Ingenico has an exclusive worldwide license for the Licensed Patents
      (except for BBPOS’ non-exclusive, non-transferable, limited rights in China
      and the Philippines), neither AnywhereCommerce nor BBPOS may make, use,
      offer to sell, or sell devices that practice the Licensed Patents (including the
      Asserted Patents) in the United States, or import such devices into the United
      States, without Ingenico’s permission, consent, authorization, or license.

99.   Upon information and belief, AnywhereCommerce and BBPOS have directly
      infringed and continue to directly infringe, literally or under the doctrine of
      equivalents, one or more claims of the Asserted Patents by making, using,
      selling, and/or offering to sell certain mobile point of sale devices (“Infringing
      Devices”) within the United States without permission, consent, authorization,
      or license from Ingenico Inc. AnywhereCommerce and BBPOS have also
      directly infringed and continue to directly infringe one or more claims of the
      Asserted Patents by importing the Infringing Devices into the United States
      without authority from Ingenico Inc.

100. Upon information and belief, one or more of the Infringing Devices meets
      every limitation of at least one of the claims of each of the Asserted Patents.

101. AnywhereCommerce’s website, an excerpt of which is attached hereto as
      Exhibit 2, states that “[e]ach of AnywhereCommerce [sic] products is covered
      by one or more of the following patents,” and lists each of the Asserted Patents
      except the ‘771 Patent and the ‘689 patent. Upon information and belief,
      BBPOS manufactured the devices sold by AnywhereCommerce that are
      covered by the Asserted Patents.

102. Upon information and belief, the Infringing Devices include, but are not
      limited to, the devices sold by AnywhereCommerce under the names

                                             17
    Case 1:19-cv-11457-IT Document 78 Filed 12/03/19 Page 18 of 26



Magstripe Rambler 3, the Chip & Sign Walker 2, and the Chip & Sign Walker
C2X, which meet every limitation of the following claims of the following
Asserted Patents:

       a. Claim 1 of the ‘875 patent, which covers: “An apparatus for
          effecting commercial transactions between an input device and a
          remote transaction server using a transaction card, said apparatus
          comprising: an input device for capturing information from the
          transaction card; a controller for converting the captured card
          information into a signal having an analog audio format suitable for
          transmission to an analog hands-free jack of a mobile
          communication device; and a communication link for coupling said
          input device to an analog hands-free jack of a mobile
          communication device for the transmission of said analog-audio-
          format signals there between; wherein when said input device
          captures the card information, said controller converts the card
          information into said analog-audio-format signal and transmits said
          converted signal via said communication link to said mobile
          communication device; and wherein said mobile communication
          device automatically transmits the captured card information to the
          remote transaction server and receives transaction validation
          information from said remote transaction server,”;

       b. Claim 1 of the ‘998 Patent, which covers the same subject matter as
          Claim 1 of the ‘875 Patent, except for the additional requirement
          that the analog audio signal generated by the controller be
          encrypted;



                                    18
Case 1:19-cv-11457-IT Document 78 Filed 12/03/19 Page 19 of 26



  c. Claim 1 of the ‘554 patent, which claims: “1. An apparatus for
     effecting a commercial transaction with a server using a transaction
     card via a communication device, said apparatus comprising: a
     transaction device including a controller coupled with said
     communication device for capturing information from the
     transaction card; the controller for converting the captured card
     information into an encrypted audio analog signal and for
     transmitting said encrypted audio analog signal to said
     communication device via a hands-free jack; and wherein said
     communication device delivers said encrypted audio analog signal
     to the server for processing the commercial transaction.”;

  d. Claim 1 of the ‘689 patent, which claims “1. A system comprising: a
     mobile computing device comprising an audio plug, wherein said
     audio plug comprises first and second contacts; a peripheral device
     comprising an audio jack, and a microprocessor; and a circuit
     connecting the audio jack and the microprocessor and used for
     detecting a microphone-in (MIC-IN) and a ground (GND) among
     the first and second contacts of the audio plug, wherein the MIC-IN
     comprises a higher voltage than the GND; wherein said circuit
     comprises a first comparator connected to a first switch and a
     second comparator connected to a second switch and wherein the
     first comparator connects to the first and second contacts of the
     audio plug and measures a first voltage between the first and second
     contacts and the second comparator connects to the first and second
     contacts of the audio plug in a reverse way and measures a second
     voltage between the first and second contacts and wherein the


                               19
Case 1:19-cv-11457-IT Document 78 Filed 12/03/19 Page 20 of 26



     circuit further compares the first and second voltages between the
     first and second contacts and thereby identifies the MIC-IN and
     GND among the first and second contacts of the audio plug;
     wherein said circuit further comprises a resistor connected between
     first and second inputs of the first comparator and wherein the first
     and second inputs of the first comparator are connected to the first
     and second contacts of the audio plug and the resistor is used to
     establish the first voltage between the first and second inputs of the
     first comparator and the first and second contacts of the audio plug;
     and

  e. Claim 1 of the ‘771 patent, which covers: “1. A payment card
     transaction device comprising: a payment card reader configured to
     read payment card data; a power generation circuit configured to
     provide power to the payment card transaction device; an audio jack
     connector; wherein said payment card reader is configured to
     connect to an audio plug of an external communication device via
     the audio jack connector; and wherein said power regeneration
     circuitry is configured to receive a continuous periodic sound wave
     from the external communication device and to convert the
     continuous periodic sound wave into an amplified DC electrical
     signal.”

  f. Claim 1 of the ‘566 patent, which claims “1. A portable smart card
     reader device for reading a smart card having recorded information
     stored on an integrated circuit incorporated into the card, the device
     comprising: a sensor for reading said recorded information stored on
     said integrated circuit incorporated into said card and for producing

                               20
          Case 1:19-cv-11457-IT Document 78 Filed 12/03/19 Page 21 of 26



                an analog signal indicative of the recorded information, said sensor
                including circuitry for converting said analog signal to a format
                suitable for transmission to a jack of a mobile communication
                device; and an output jack adapted to be inserted into a jack
                associated with said mobile communication device for providing the
                converted signal indicative of the recorded information to said
                mobile communication device for transmission to a transaction
                server for further processing.”

             g. Claim 1 of the ‘637 patent, which claims “1. A portable smart card
                reader device for reading a smart card having recorded information
                stored on an integrated circuit incorporated into the card, the device
                comprising: a sensor for reading said recorded information stored on
                said integrated circuit incorporated into said card and for producing
                an analog signal indicative of the recorded information, said sensor
                including circuitry for converting said analog signal to an encrypted
                signal suitable for transmission to a jack of a mobile communication
                device; and an output jack adapted to be inserted into a jack
                associated with said mobile communication device for providing the
                encrypted signal indicative of the recorded information to said
                mobile communication device for transmission to a transaction
                server for further processing.”

103. Upon information and belief, the Infringing Devices include, but are not
      limited to, the devices sold by AnywhereCommerce under the names All-In-
      One NOMAD POS, the Chip & PIN Nomad WP2, the Chip & Sign Walker
      C2X, and the Chip & Sign Walker 2, and they meet every limitation of the
      following claims of the following Asserted Patents:

                                          21
Case 1:19-cv-11457-IT Document 78 Filed 12/03/19 Page 22 of 26



  a. Claim 1 of the ‘239 patent, which claims a “portable smart card
     reader device for reading a smart card having recorded information
     stored on an integrated circuit incorporated into the card, the device
     comprising: a sensor for reading said recorded information stored on
     said integrated circuit incorporated into said card; a controller
     coupled to said sensor for converting the recorded information
     stored on said integrated circuit into an encrypted signal indicative
     of the recorded information, and a communication link for coupling
     said portable smart card reader device to a mobile communication
     device for the transmission of said encrypted signal indicative of the
     recorded information there between; wherein when said sensor reads
     the recorded information stored on said integrated circuit, said
     controller converts the recorded information read by said sensor into
     said encrypted signal and transmits said encrypted signal via said
     communication link to said mobile communication device; and said
     mobile communication device transmits the encrypted signal
     indicative of the recorded information to a remote transaction server
     for processing a commercial transaction; and

  b. Claim 1 of the ‘107 Patent, which claims “an apparatus for effecting
     commercial transactions between an input device and a remote
     transaction server using a communication device, said apparatus
     comprising: an input device for capturing recorded information from
     a transaction card; a sensor incorporated into said input device for
     reading said recorded information stored on said transaction card,
     said sensor including circuitry for reading an analog signal; a
     controller coupled to said sensor for converting the recorded


                                22
          Case 1:19-cv-11457-IT Document 78 Filed 12/03/19 Page 23 of 26



                 information stored on said transaction card into a format suitable for
                 transmission to a communication device; and a communication link
                 for coupling said controller to a communication device for the
                 transmission of said recorded information there between; wherein
                 the said sensor reads the recorded information stored on said
                 transaction card, said controller converts said recorded information
                 read by said sensor into a format suitable for transmission to said
                 communication device and transmits said recorded information via
                 the communication link to said communication device, and said
                 communication device transmits said recorded information to a
                 remote transaction server for processing a commercial transaction.”

104. Through the direct and indirect design, production, purchase, use, sale,
      manufacture, importation, or distribution in the United States of the Magstripe
      Rambler 3, the Chip & Sign Walker 2, the Chip & Sign Walker C2X, the
      preceding models of these products, and any other products that interface with
      mobile devices or PC’s through an audio jack, or any products that are EMV
      capable POS units with Bluetooth interfaces including the All-In-One Nomad
      POS and the Chip & Pin Nomad WP2, and the BBPOS Chipper 2X BT and the
      predecessor models of those products, BBPOS and AnywhereCommerce have
      infringed and continue to infringe on the Asserted Patents

105. Upon information and belief, the Asserted Patents are in full force and effect.

106. Upon information and belief, the Infringing Devices have no substantially non-
      infringing use.

107. Ingenico Inc. has not licensed or authorized BBPOS’ or AnywhereCommerce’s
      infringing actions, either expressly or by implication.

                                           23
         Case 1:19-cv-11457-IT Document 78 Filed 12/03/19 Page 24 of 26



108. BBPOS’ and AnywhereCommerce’s infringing conduct has injured and
     continues to injure Ingenico Inc., and Ingenico Inc. is entitled to damages
     adequate to compensate it for such infringement.

109. BBBPOS and AnywhereCommerce’s infringing conduct has caused and
     continues to cause irreparable injury to Ingenico Inc., for which remedies at
     law are inadequate to compensate it, such that the issuance of a permanent
     injunction against AnywhereCommerce’s further manufacture, use, sale,
     importation, and/or offer for sale of products that infringe the asserted patent is
     warranted.

  WHEREFORE, Ingenico Inc. seeks:

    a) Entry of judgment in its favor;

    b) Monetary damages in an amount to be proven at trial, and for such damages
       to be doubled or trebled;

    c) Disgorgement of profits;

    d) An account for past, present, and future sales, revenues, and profit for all
       devices or products made, sold, used, or licensed in violation of Ingenico
       Inc.’s exclusive licenses thereto, and for all devices or products that use
       intellectual property in violation of Ingenico Inc.’s exclusive licenses
       thereto;

    e) Entry of a permanent injunction prohibiting further infringement of
       intellectual property for which Ingenico Inc. is the exclusive licensee and
       prohibiting further use or sale of Covered Mobile Payment Devices except




                                           24
     Case 1:19-cv-11457-IT Document 78 Filed 12/03/19 Page 25 of 26



   as permitted by BBPOS’ non-exclusive, non-transferable rights in China and
   the Philippines;

f) Its attorneys’ fees;

g) For a declaration that this case is exceptional under 35 U.S.C. § 285, and for
   the award of treble damages, attorneys’ fees, and the costs of the action
   pursuant to that statute;

h) For an award of pre-judgment and post-judgment interest pursuant to 28
   U.S.C. § 1961 and 25 U.S.C. § 384 at the maximum rate allowed by law;

i) Its costs;

j) Exemplary and/or punitive damages as may be warranted by law; and

k) And such other and further relief as this Court may deem just and proper.

                               Jury Demand

Counter-claimant Ingenico Inc. demands a trial by jury on its counterclaims.




                                      25
       Case 1:19-cv-11457-IT Document 78 Filed 12/03/19 Page 26 of 26



Dated: December 3, 2019            Respectfully Submitted,

                                   Ingenico Inc.,

                                   By its attorneys,



                                   /s/ John A. Tarantino
                                   JOHN A. TARANTINO (BBO #492230)
                                   PATRICIA K. ROCHA (BBO #542348)
                                   WILLIAM K.WRAY, JR. (#689037)
                                   Adler Pollock & Sheehan P.C.
                                   One Citizens Plaza, 8th Floor
                                   Providence, RI 02903
                                   Tel: (401) 274-7200
                                   Fax: (401) 351-4607
                                   jtarantino@apslaw.com
                                   procha@apslaw.com
                                   wwray@apslaw.com




                                    26
